                 Case 2:20-cv-00421 Document 1 Filed 03/19/20 Page 1 of 25




 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 9
     STEVEN BENANAV, on behalf of himself and
10
     all others similarly situated,
                                                          NO.
11
                           Plaintiff,
                                                          CLASS ACTION COMPLAINT
12
                    vs.
13                                                        DEMAND FOR JURY TRIAL

14   HEALTHY PAWS PET INSURANCE LLC,

15                         Defendant.

16

17

18          Plaintiff Steven Benanav (“Plaintiff”), on behalf of himself and all others similarly

19   situated, brings this Complaint against Defendant Healthy Paws Pet Insurance (“Healthy Paws”

20   or “Defendant”), and states as follows:

21                                 I. NATURE OF THE ACTION
22          1.      This is a class action brought on behalf of Plaintiff and similarly situated holders

23   of pet insurance policies marketed and issued by Healthy Paws under the Healthy Paws Pet

24   Insurance brand name and underwritten by various insurance companies (the “Policies”).

25

26

27
                                                                             TURKE & STRAUSS LLP
                                                                            936 North 34th Street, Suite 300
                                                                           Seattle, Washington 98103-8869
     CLASS ACTION COMPLAINT - 1                                          TEL. 608.237.1775  FAX 608.509.4423
                                                                                 www.turkestrauss.com
                 Case 2:20-cv-00421 Document 1 Filed 03/19/20 Page 2 of 25




 1          2.         Plaintiff seeks to represent a class of consumers who own or owned a Policy and
 2   who have been forced to pay unlawful and excessive monthly premiums to Healthy Paws (the
 3   “Classes”).
 4          3.         The Policies specify that monthly premiums “may change for all policyholders
 5   to reflect changes in the costs of veterinary medicine.” Healthy Paws is therefore contractually
 6   bound to increase premiums only to the extent that such increases are tied to the increase in the
 7   costs of veterinary medicine.
 8          4.         Despite unambiguous policy language in a fully integrated agreement, Healthy
 9   Paws charges monthly premiums in excess of amounts specifically permitted by the terms of
10   those policies.
11          5.         Because the premium may only increase to compensate Healthy Paws for
12   increases in the cost of veterinary care, Healthy Paws is contractually obligated to compute
13   these premiums based on the cost of veterinary care, not its desire to garner a greater profit on
14   the Policies.
15          6.         Notwithstanding its contractual obligations, Healthy Paws breached its contracts
16   with Plaintiff and the Classes and abused its contractual discretion by increasing premiums
17   based on factors other than the cost of veterinary care, such as the pet’s age.
18          7.         By impermissibly increasing monthly premiums as pets age, Healthy Paws has
19   earned millions of dollars in extra profit.
20                                              II. PARTIES
21          8.         Plaintiff is a citizen and resident of Los Angeles, California. Plaintiff purchased
22   a Healthy Paws insurance policy for his dog Mali which became effective March 27, 2012. A
23   copy of Plaintiff’s policy is attached hereto as Exhibit A. Over the years, Plaintiff’s policy has
24   continued to bear the Healthy Paws Pet Insurance brand name but has been underwritten by
25   various insurers including Markel American Insurance Company (2012-2013), Ace American
26   (2013-2019), and Westchester Fire Insurance Company (starting in 2020-).
27
                                                                                TURKE & STRAUSS LLP
                                                                               936 North 34th Street, Suite 300
                                                                              Seattle, Washington 98103-8869
     CLASS ACTION COMPLAINT - 2                                             TEL. 608.237.1775  FAX 608.509.4423
                                                                                    www.turkestrauss.com
                   Case 2:20-cv-00421 Document 1 Filed 03/19/20 Page 3 of 25




 1           9.       Defendant Healthy Paws, while not itself an insurer, administers pet insurance
 2   policies and in this role is responsible for sales and marketing; website development and
 3   maintenance; policy quoting, issuance and servicing; and claims adjudication. Healthy Paws
 4   maintains its principal place of business in Bellevue, Washington. Healthy Paws issued pet
 5   insurance policies in the United States using standardized contracts beginning in approximately
 6   2010.
 7                                III. JURISDICTION AND VENUE
 8           10.      This Court has jurisdiction over Plaintiff’ claims pursuant to 28 U.S.C.
 9   § 1332(d) because this is a class action with diversity between at least one class member
10   (including Plaintiff) and one Defendant and the aggregate amount of damages exceeds
11   $5,000,000. This action therefore falls within the original jurisdiction of the federal courts
12   pursuant to the Class Action Fairness Act, 28 U.S.C § 1332(d).
13           11.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because a
14   substantial portion of the events giving rise to Plaintiff’s cause of action occurred in this
15   District.
16
                                    IV. FACTUAL ALLEGATIONS
17   A.      Background: The Pet Insurance Industry Exploits Our Love for Our Pets
18           12.      An astounding 67% of American households, or 85 million families, own a pet.
19           13.      The pet industry—once limited to Milkbones and kibble—has exploded in
20   popularity with several corporations beginning in recent years to market and sell pet-oriented
21   products and services. Pet daycares, pet hotels, and even pet spas have begun to pop up with
22   regularity.
23           14.      More and more, Americans regard their pets as members of their family and
24   more and more, Americans are demanding similar services for their pets as they do for their
25   family members—and that includes health insurance.
26

27
                                                                              TURKE & STRAUSS LLP
                                                                             936 North 34th Street, Suite 300
                                                                            Seattle, Washington 98103-8869
     CLASS ACTION COMPLAINT - 3                                           TEL. 608.237.1775  FAX 608.509.4423
                                                                                  www.turkestrauss.com
                   Case 2:20-cv-00421 Document 1 Filed 03/19/20 Page 4 of 25




 1           15.      Pet health insurance companies, including Healthy Paws, have latched onto pet
 2   owners’ love of their pets, referring to their customers and policyholders as “pet parents.”
 3           16.      Pet health insurance has been marketed as a way to help defray rising veterinary
 4   expenses and avoid what has been termed as “economic euthanasia” — the necessity of putting
 5   a pet down because the owner can’t afford treatment.
 6           17.      More than two million pets in the United States and Canada were insured at the
 7   end of 2017 according to the North American Pet Health Insurance Association.
 8           18.      But the pet insurance market is rife with abuse.
 9           19.      The director of insurance with the Consumer Federation of America recently
10   commented that the purchase of pet insurance is “often motivated by a combination of love and
11   fear” rendering the buyer particularly vulnerable.
12           20.      Wide variations in pet insurance policies—what they cover, what they exclude,
13   and what they cost—does not make the purchasing decision any easier for consumers.
14           21.      Of course, the decision whether to buy or forego pet insurance is ultimately an
15   economic calculation premised on a litany of unknowns: the buyer must calculate the cost of a
16   pet’s future veterinary care as compared to the cost of monthly premiums.
17           22.      Because most pet insurance policies exclude pre-existing conditions and require
18   pets to undergo a veterinary exam prior to enrollment, buyers of health insurance are thus
19   forced to evaluate the risk that a healthy pet becomes ill and what the veterinary care for any
20   future hypothetical medical condition might cost.
21           23.      The cost-benefit analysis of pet insurance is necessarily dictated by the cost of
22   monthly premiums.
23           24.      Many consumers, when presented with the possibility of securing the most
24   advanced veterinary care for their pet in the event of a future illness for only $30 or $40 per
25   month, believe that pet insurance is a good deal. And indeed, if the monthly premiums stayed
26   that low for the duration of their pet’s life, it might be.
27
                                                                               TURKE & STRAUSS LLP
                                                                              936 North 34th Street, Suite 300
                                                                             Seattle, Washington 98103-8869
     CLASS ACTION COMPLAINT - 4                                            TEL. 608.237.1775  FAX 608.509.4423
                                                                                   www.turkestrauss.com
                   Case 2:20-cv-00421 Document 1 Filed 03/19/20 Page 5 of 25




 1           25.      But all too often, in a cruel twist, pet insurance companies drastically increase
 2   the cost of the monthly premiums just when consumers need the insurance most: as their pets
 3   age. Suddenly, and as happened to Plaintiff, monthly premiums may skyrocket to hundreds of
 4   dollars per month, thus drastically affecting the cost-benefit calculation.
 5           26.      While some pet insurance policies may explicitly allow monthly premiums to
 6   increase based on a pet’s age—thus warning consumers from the outset of the potential for a
 7   spike down the road—Healthy Paws’ policies do not.
 8           27.      This case concerns improper inflation of monthly premiums based on pets’ age,
 9   in violation of their Policies’ explicit terms.
10   B.      Healthy Paws Pet Insurance
11           28.      Defendant Healthy Paws, while not itself an insurer, administers pet insurance
12   policies.
13           29.      Healthy Paws has administered more than 450,000 pet insurance policies in the
14   United States since 2010. Its policies are underwritten by members of the Chubb Group.
15           30.      Healthy Paws markets itself as the #1 Customer-Rated pet health insurance
16   provider since 2013.
17           31.      On its website, Healthy Paws brags of altruistic motives: “With Healthy Paws,
18   you can give you pet the best medical care possible . . . Everything we do is driven from our
19   love of animals and our commitment to pet health.”
20           32.      Healthy Paws further boasts that its terms are part of “1 easy-to-understand pet
21   insurance plan.”
22           33.      As discussed below, however, Healthy Paws is motivated by greed more than
23   altruism resulting in its routine violation of its own “easy-to-understand” terms.
24

25

26

27
                                                                               TURKE & STRAUSS LLP
                                                                              936 North 34th Street, Suite 300
                                                                             Seattle, Washington 98103-8869
     CLASS ACTION COMPLAINT - 5                                            TEL. 608.237.1775  FAX 608.509.4423
                                                                                   www.turkestrauss.com
                   Case 2:20-cv-00421 Document 1 Filed 03/19/20 Page 6 of 25



     C.      The Policies Prohibit Healthy Paws from Increasing Premiums Based on the Pet’s
 1           Age
 2           34.      Under the terms of the Policies issued by Healthy Paws, policy owners pay
 3   monthly premiums to Healthy Paws in exchange for covered veterinary services throughout the
 4   life of their pet.
 5           35.      The Polices, including Plaintiff’s Policy (Ex. A), authorize Healthy Paws to
 6   increase monthly premiums only to cover the increased cost of veterinary care.
 7                    MONTHLY PREMIUM: Your monthly premium is set forth on
 8                    your declarations page. Monthly premiums may change for all
                      policyholders to reflect changes in the costs of veterinary
 9                    medicine. We will notify you at least sixty (60) days in advance
                      of such change.
10
     Ex. A at I(5) (emphasis added).
11
             36.      Thus, under the explicit terms of the Policies, Healthy Paws is authorized only
12
     to use “changes in the costs of veterinary medicine” when changing monthly premiums.
13
             37.      Importantly, “changes in the costs of veterinary medicine” is meant to reflect an
14
     industry-wide change in the costs of veterinary medicine, as evidenced by the fact that the
15
     Policy specifies premiums may change for all policyholders.
16
             38.      Healthy Paws is not allowed to increase the cost of monthly premiums based on
17
     any other factors, including the pet’s age.
18
     D.      Healthy Paws, in Breach of its Contracts with Plaintiff and the Classes, Considered
19           Impermissible Factors Like a Pet’s Age in Setting Monthly Premiums
20           39.      By specifically identifying “changes in the cost of veterinary medicine,”
21   Plaintiff and the Classes on the one hand and Healthy Paws on the other agreed that
22   industrywide changes to the cost of veterinary medicine are what determines monthly
23   premiums under the Policies.
24           40.      Notwithstanding the clear terms of the Policies limiting the factors Healthy
25   Paws may consider in changing monthly premiums, Healthy Paws uses other factors, which are
26

27
                                                                             TURKE & STRAUSS LLP
                                                                            936 North 34th Street, Suite 300
                                                                           Seattle, Washington 98103-8869
     CLASS ACTION COMPLAINT - 6                                          TEL. 608.237.1775  FAX 608.509.4423
                                                                                 www.turkestrauss.com
                     Case 2:20-cv-00421 Document 1 Filed 03/19/20 Page 7 of 25




 1   not authorized by the Policies, when determining these rates, including but not limited to the
 2   pet’s age and claims rates.
 3             41.      Indeed, the State of Washington’s Officer of the Insurance Commissioner
 4   recently fined both Healthy Paws and its underwriters (ACE American Insurance Company and
 5   Indemnity) for numerous violations. One such violation consisted of impermissibly taking into
 6   account a pet’s age when calculating premiums. In a consent order, the Commissioner
 7   identified the following area of concern, “Allowing Healthy Paws' producer to increase the pet
 8   age factor [in calculating monthly premiums] contrary to policy language indicating the factor
 9   would remain constant.”
10             42.      The Commissioner further found that, despite language indicating the pet’s age
11   would not be a factor in calculating monthly premiums, in practice, Healthy Paws and its
12   underwriters “increased the age factor annually on the policy anniversary.”
13             43.      The Insurance Commissioner of the State of Washington is not the only one to
14   point out that Healthy Paws’ monthly premiums increase as pets age. Healthy Paws itself has
15   admitted to inflating premiums based on a pet’s age.
16             44.      In speaking with the New York Times, Rob Jackson, chief executive of Healthy
17   Paws Pet Insurance, apparently told the newspaper that a “pet’s age affects premiums at initial
18   enrollment, and also as the pet ages.” See https://www.nytimes.com/2019/01/04/your-
19   money/pet-insurance-policies.html (last accessed March 5, 2020) (emphasis added).
20             45.      In fact, Healthy Paws had apparently previously misstated how a pet’s age
21   affects premiums and had the New York Times correct the misstatement. A correction at the
22   bottom of the article reads:
23                      An earlier version of this article, using information supplied by
                        Healthy Paws Pet Insurance, misstated how a pet’s age affects
24
                        premiums for the company’s policies. The pet’s age affects the
25                      premium at the time of enrollment and as the pet gets older,
                        not just at enrollment.
26
     See id.
27
                                                                              TURKE & STRAUSS LLP
                                                                             936 North 34th Street, Suite 300
                                                                            Seattle, Washington 98103-8869
     CLASS ACTION COMPLAINT - 7                                           TEL. 608.237.1775  FAX 608.509.4423
                                                                                  www.turkestrauss.com
                     Case 2:20-cv-00421 Document 1 Filed 03/19/20 Page 8 of 25




 1             46.      Thus, Healthy Paws admitted that a pet’s age affects its calculations of monthly
 2   premiums.
 3             47.      The same was also recently confirmed by a Healthy Paws’ customer service
 4   representative’s response to a complaint posted on a public forum. In a recent complaint posted
 5   on the Better Business Bureau, one consumer complained:
 6                      When I signed my pet up for medical insurance back in 2012, I
                        went through and researched numerous companies before
 7
                        selecting Healthy Paws. One of my major concerns at the time was
 8                      concerning rate increases. Since it would be difficult to switch
                        insurance companies should any conditions come up with my pet,
 9                      I wanted to have some assurances that costs would continue to be
                        manageable. I reached out to the company who provided me with
10                      the following e-mail which indicated that any annual increases
                        would be "slight," "manageable," and "easy to budget." Recently I
11
                        was informed by the company that my monthly insurance costs
12                      would be rising from $73.39 to $129.76. I would argue that, by any
                        reasonable measure, that a 76.8% increase does not fit any of these
13                      terms.
14   See https://www.bbb.org/us/wa/bellevue/profile/pet-insurance/healthy-paws-pet-insurance-llc-
     1296-22528158/complaints#367541749 (last accessed March 5, 2020).
15
               48.      In response a member of Healthy Paws’ customer service team responded:
16
                        In accordance with the terms of the Pet Health Insurance Policy
17                      and the associated rating rules, monthly premiums may change for
                        all policyholders. Premiums are determined based on the rates and
18                      rating rules filed and approved within each state’s Department of
                        Insurance, which reflect the cost of treatment advances in
19
                        veterinary medicine, your individual pet’s breed, gender, age,
20                      and other factors, in addition to the overall claims experience
                        for the program within the region your pet resides.
21
     See id.
22
               49.      Healthy Paws itself thus acknowledges that its rising rates reflect a pet’s age “in
23
     addition to the overall claims experience for the program within the region your pet resides.”
24
               50.      By including these impermissible factors in the calculation of its monthly
25
     premiums, Healthy Paws knowingly caused monthly premiums to be higher than what is
26
     explicitly authorized under the terms of the Polices.
27
                                                                                 TURKE & STRAUSS LLP
                                                                                936 North 34th Street, Suite 300
                                                                               Seattle, Washington 98103-8869
     CLASS ACTION COMPLAINT - 8                                              TEL. 608.237.1775  FAX 608.509.4423
                                                                                     www.turkestrauss.com
                   Case 2:20-cv-00421 Document 1 Filed 03/19/20 Page 9 of 25




 1           51.      At a minimum, Healthy Paws abused its contractual discretion by increasing
 2   monthly premiums based on impermissible factors. Healthy Paws is vested with contractual
 3   discretion to adjust monthly premiums for all policyholders based on “changes in the costs of
 4   veterinary case.” It abused its contractual discretion, to the detriment of policyholders, by
 5   exercising this discretion to the detriment of policyholders.
 6           52.      As a direct and proximate result of Healthy Paws’ breach, Plaintiff and the
 7   Classes have been damaged and those damages are continuing in nature in that Healthy Paws
 8   has charged and will continue to charge monthly premiums in amounts not authorized by the
 9   Policies.
10   E.      Plaintiff’s Experience
11           53.      Plaintiff purchased a Healthy Paws pet insurance policy for his dog Mali in
12   2012.
13           54.      When Plaintiff signed up the policy, Mali was five years old and in good health.
14           55.      Plaintiff signed up for a Healthy Paws insurance policy in part to ensure he
15   would be able to cover the costs of Mali’s veterinary care as Mali aged.
16           56.      When Plaintiff signed up for Mali’s policy, the monthly premiums were $33.85
17   per month.
18           57.      Over the years, as Mali aged, Plaintiff’s premiums drastically increased.
19           58.      From 2013-2019, Plaintiff’s premiums increased dramatically.
20           59.      In January of 2013, for example, Plaintiff paid a monthly premium of $33.85.
21   However, the monthly premiums increased substantially after that time. In 2016, Plaintiff’s
22   premium increased from $39.03 to $44.80. In 2018, the monthly premium increased to $55.61.
23   In 2019, the monthly premium increased to $69.67. In 2020, the monthly premium increased to
24   a shocking $104.50.
25           60.      Plaintiff’s premiums thus increased by over 300% from 2013 to 2020.
26

27
                                                                              TURKE & STRAUSS LLP
                                                                             936 North 34th Street, Suite 300
                                                                            Seattle, Washington 98103-8869
     CLASS ACTION COMPLAINT - 9                                           TEL. 608.237.1775  FAX 608.509.4423
                                                                                  www.turkestrauss.com
               Case 2:20-cv-00421 Document 1 Filed 03/19/20 Page 10 of 25




 1          61.     This change is substantially greater than the overall change in the costs of
 2   veterinary medicine during that time. According to the Nationwide Purdue Veterinary Price
 3   Index, 2019 update:
 4                  Based on more than more than 30.6 million pet health treatments
                    from January of 2009 through December of 2018 with a total value
 5
                    of $3.3 billion, the Nationwide | Purdue study shows that
 6                  veterinary pricing (what consumers actually paid for care, not the
                    “list prices” at veterinary practices before any discounting)
 7                  decreased in the recessionary and post-recessionary period of 2009
                    through 2014 by 3.6 percent. In 2015, a sharp recovery began.
 8                  Overall, veterinary pricing during the last four years, inclusive
                    (end of 2014 to the end of 2018), has increased by 21.1 percent,
 9
                    offsetting the period of 2009 to 2014 when veterinary pricing was
10                  effectively stagnant or negative.
     Available at http://nationwidedvm.com/wpcontent/uploads/2019/11/FINAL_Nationwide-
11
     Purdue_2019-Veterinary-Price-Index.pdf (emphasis added) (last accessed March 9, 2020).
12          62.     During the four-year period from the end of 2014 through the end of 2018, when
13   the overall costs of veterinary medicine rose 21.1% according to the Nationwide Purdue Index,
14   Plaintiff’s premiums increased from $33.62 to $55.61, a whopping 65.4%.
15          63.     And in the two years’ since, Plaintiff’s premiums have increased from $55.61 to
16   $104.50, an additional 87%.
17          64.     Mali is now 13 years old and Plaintiff cannot switch pet insurance providers
18   because she has aged out of most policy offerings.
19          65.     In accordance with the Policy’s terms, Plaintiff expected the monthly premiums
20   on Mali’s policy to rise only slightly in line with inflation throughout the duration of the policy.
21   Indeed, had Plaintiff known that Healthy Paws would take Mali’s age and/or other
22   impermissible factors into account in order to drastically increase premiums as Mali aged, he
23   never would have signed up for the policy.
24
                                V. CLASS ACTION ALLEGATIONS
25          66.     This action is brought by Plaintiff individually and on behalf of a class pursuant
26   to Rule 23(b)(3) of the Federal Rules of Civil Procedure.
27
                                                                              TURKE & STRAUSS LLP
                                                                             936 North 34th Street, Suite 300
                                                                            Seattle, Washington 98103-8869
     CLASS ACTION COMPLAINT - 10                                          TEL. 608.237.1775  FAX 608.509.4423
                                                                                  www.turkestrauss.com
               Case 2:20-cv-00421 Document 1 Filed 03/19/20 Page 11 of 25



                    The National Class is defined as follows:
 1
                    All persons who, within the applicable statute of limitations, had
 2
                    their monthly premiums increase on a Healthy Paws pet insurance
 3                  policy.

 4                  The California Subclass is defined as follows:

 5                  All persons in the state of California who, within the applicable
                    statute of limitations, had their monthly premiums increase on a
 6                  Healthy Paws pet insurance policy.

 7          67.     Excluded from the Classes are Healthy Paws, its officers and directors, members
 8   of their immediate families, and the heirs, successors or assigns of any of the foregoing.
 9          68.     Numerosity. The Classes consists of hundreds or thousands of consumers of pet
10   insurance and is thus so numerous that joinder of all members is impracticable.
11          69.     Ascertainability. The identities and addresses of all members of the Classes can
12   be readily ascertained from Healthy Paws’ business records.
13          70.     Typicality. The claims asserted by Plaintiff are typical of the claims of
14   members of the Classes inasmuch as Healthy Paws breached its contracts with Plaintiff and
15   with members of the Classes in the same manner and deceived Plaintiff and the Classes in the
16   same manner.
17          71.     Adequacy. Plaintiff will fairly and adequately protect the interests of the
18   members of the Classes and does not have any interests antagonistic to those of the other
19   members of the Classes. In addition, Plaintiff has retained attorneys who are knowledgeable and
20   experienced in class and complex litigation.
21          72.     Commonality and Predominance. Common questions of law and fact affecting
22   members of the Classes predominate over any individualized issues. These predominating
23   common questions include the following:
24                  a.      Whether Healthy Paws used, added, or included factors not specified in
25   the policies when determining the “costs of veterinary medicine” used to calculate premiums;
26

27
                                                                             TURKE & STRAUSS LLP
                                                                            936 North 34th Street, Suite 300
                                                                           Seattle, Washington 98103-8869
     CLASS ACTION COMPLAINT - 11                                         TEL. 608.237.1775  FAX 608.509.4423
                                                                                 www.turkestrauss.com
                  Case 2:20-cv-00421 Document 1 Filed 03/19/20 Page 12 of 25




 1                    b.     Whether Healthy Paws breached the terms of the policies and/or abused
 2   its discretion under the policies;
 3                    c.     Whether Healthy Paws misrepresented and/or omitted material facts to
 4   policyholders;
 5                    d.     Whether Plaintiff and members of the Classes sustained damages as a
 6   result of Healthy Paws’ breaches of the policies; and
 7                    e.     Whether Plaintiff and members of the Classes are entitled to damages,
 8   restitution, and/or other relief as a remedy for Healthy Paws’ breaches of the policies.
 9          73.       Superiority. A class action is superior to other available methods for the fair and
10   efficient adjudication of this controversy for at least the following reasons:
11                    a.     The complexity of issues involved in this action and the expense of
12   litigating the claims, means that few, if any, class members could afford to seek legal redress
13   individually for the wrongs that Defendant committed against them, and absent class members
14   have no substantial interest in individually controlling the prosecution of individual actions;
15                    b.     This action will cause an orderly and expeditious administration of the
16   class claims and foster economies of time, effort and expense, and ensure uniformity of
17   decisions;
18                    c.     Without a class action, many class members would continue to suffer
19   injury, and Healthy Paws’ violations of law will continue without redress while Defendant
20   continues to reap and retain the substantial proceeds of their wrongful conduct; and
21          74.       Manageability. This action does not present any undue difficulties that would
22   impede its management by the Court as a class action.
23                                 VI. FIRST CLAIM FOR RELIEF
24                                        Breach of Contract
            75.       Plaintiff realleges and incorporates herein the allegations of the paragraphs
25
     above of this Complaint as if fully set forth herein.
26
            76.       This claim is brought on behalf of Plaintiff and the Classes.
27
                                                                              TURKE & STRAUSS LLP
                                                                             936 North 34th Street, Suite 300
                                                                            Seattle, Washington 98103-8869
     CLASS ACTION COMPLAINT - 12                                          TEL. 608.237.1775  FAX 608.509.4423
                                                                                  www.turkestrauss.com
                 Case 2:20-cv-00421 Document 1 Filed 03/19/20 Page 13 of 25




 1           77.     The policies are binding and enforceable contracts.
 2           78.     Healthy Paws breached its contracts with Plaintiff and the Classes by basing its
 3   monthly premiums on impermissible considerations, such as the pet’s age.
 4           79.     By so doing, Healthy Paws knowingly caused premiums to be higher than what
 5   is explicitly authorized by the policies.
 6           80.     Plaintiff and the Classes have performed all of their obligations under the
 7   policies, except to the extent that their obligations have been excused by Healthy Paws’ conduct
 8   as set forth herein.
 9           81.     As a direct and proximate cause of Healthy Paws’ material breaches of the
10   policies, Plaintiff and the Classes have been—and will continue to be—damaged as alleged
11   herein in an amount to be proven at trial.
12                               VII. SECOND CLAIM FOR RELIEF:
13                          Breach of the Covenant of Good Faith & Fair Dealing
             82.     Plaintiff incorporates and restates by reference all of the preceding allegations as
14
     though fully set forth herein.
15
             83.     This claim is brought on behalf of Plaintiff and the Classes.
16
             84.     Healthy Paws issued the contracts at issue in this case.
17
             85.     Each of the contracts include an implied covenant that Healthy Paws will act in
18
     good faith and deal fairly with Plaintiff, and that neither party shall do anything that will have
19
     the effect of destroying or injuring the right of the other party to receive the fruits of the
20
     contract.
21
             86.     Healthy Paws breached the implied covenant of good faith and fair dealing with
22
     Plaintiff and the Classes by using its discretion to increase premiums based on non-permissible
23
     considerations. Plaintiff and the Classes suffered financial losses and were, therefore, injured.
24
             87.     As a direct and proximate cause of this breach of the implied covenant of good
25
     faith and fair dealing, Plaintiff and the Classes have been damaged as alleged herein in an
26
     amount to be proven at trial.
27
                                                                                TURKE & STRAUSS LLP
                                                                               936 North 34th Street, Suite 300
                                                                              Seattle, Washington 98103-8869
     CLASS ACTION COMPLAINT - 13                                            TEL. 608.237.1775  FAX 608.509.4423
                                                                                    www.turkestrauss.com
                 Case 2:20-cv-00421 Document 1 Filed 03/19/20 Page 14 of 25



                                VIII. THIRD CLAIM FOR RELIEF:
 1
                            Violation of California’s Unfair Competition Law
 2                               Cal. Bus. & Prof. Code § 17200, et seq.

 3             88.   Plaintiff incorporates and restates by reference all of the preceding allegations as

 4   though fully set forth herein.

 5             89.   This claim is brought on behalf of Plaintiff and the California Class in the event

 6   the Court declines to apply Washington law to the nationwide class.

 7             90.   Plaintiff and the members of the Class have standing to pursue a cause of action

 8   against Defendant for unfair and/or unlawful business acts or practices because he has suffered

 9   an injury-in-fact and lost money due to Defendant’s actions and/or omissions as set forth

10   herein.

11             91.   Defendant’s conduct as alleged herein constitutes a fraudulent business practice

12   within the meaning of Bus. & Prof. Code § 17200, et seq., through both their affirmative

13   misrepresentations and material omissions in its Policies. Specifically, Defendant never stated

14   that it would increase monthly premiums based on a pet’s age. Such representations and

15   omissions misled the Plaintiff and Class members and are likely to mislead the public.

16             92.   Defendant’s conduct alleged herein is “unfair” under Bus. & Prof. Code

17   § 17200 because it is immoral, unethical, oppressive, unscrupulous, and/or substantially

18   injurious to consumers, and any utility of such practices is outweighed by the harm caused to

19   consumers, including to Plaintiff, the Class, and the public.

20             93.   Defendant knew or should have known that their representations were false,

21   deceptive, and misleading.

22             94.   There were reasonably available alternatives to further Defendant’s legitimate

23   business interests.

24             95.   Reasonable consumers had no way of knowing that Defendant was engaged in

25   false, deceptive, and misleading advertising, and therefore could not have reasonably avoided

26   the injuries that they suffered.

27
                                                                              TURKE & STRAUSS LLP
                                                                             936 North 34th Street, Suite 300
                                                                            Seattle, Washington 98103-8869
     CLASS ACTION COMPLAINT - 14                                          TEL. 608.237.1775  FAX 608.509.4423
                                                                                  www.turkestrauss.com
               Case 2:20-cv-00421 Document 1 Filed 03/19/20 Page 15 of 25




 1          96.     Defendant’s wrongful conduct is ongoing and part of a pattern or generalized
 2   course of conduct.
 3          97.     Pursuant to Bus. & Prof. Code § 17203, Plaintiff seeks an injunction on behalf
 4   of himself and the general public enjoining Defendant from continuing to engage in the unfair
 5   competition alleged above, or any other act prohibited by law, to prevent future consumers
 6   from being misled by Defendant’s actions.
 7          98.     Plaintiff also seeks an order requiring Defendant to make full restitution and to
 8   disgorge their ill-gotten gains wrongfully obtained from members of the Class as permitted by
 9   Bus. & Prof. Code § 17203.
10          99.     Additionally, Plaintiff and the Class members seek an order requiring Defendant
11   to pay attorneys’ fees pursuant to Cal. Civ. Code § 1021.5.
12                              IX. FOURTH CLAIM FOR RELIEF
13                        Violation of Washington’s Consumer Protection Act
                                         RCW § 19.86, et seq.
14
            100.    Plaintiff incorporates and restates by reference all of the preceding allegations as
15
     though fully set forth herein.
16
            101.    Washington’s Consumer Protection Act (“CPA”) makes unlawful any “Unfair
17
     methods of competition and unfair or deceptive acts or practices in the conduct of any trade or
18
     commerce…” RCW 19.86.020.
19
            102.    Defendant was deceptive, misleading, and unfair in failing to disclose that it
20
     would increase policy premiums for impermissible factors, such as a pet’s age.
21
            103.    Had Plaintiff known that Defendant’s representations regarding rate-setting were
22
     deceptive, misleading, and unfair, Plaintiff would not have purchased Defendant’s insurance.
23
            104.    Defendants’ false, misleading, unfair, and deceptive acts and practices were
24
     intentional, knowing, and occurred in the conduct of Defendants’ trade and commerce. These
25
     bad acts were intended to, and did, result in Defendants profiting from its misleading practice.
26

27
                                                                             TURKE & STRAUSS LLP
                                                                            936 North 34th Street, Suite 300
                                                                           Seattle, Washington 98103-8869
     CLASS ACTION COMPLAINT - 15                                         TEL. 608.237.1775  FAX 608.509.4423
                                                                                 www.turkestrauss.com
                 Case 2:20-cv-00421 Document 1 Filed 03/19/20 Page 16 of 25




 1          105.    Defendant’s false, misleading, unfair, and deceptive acts and practices caused
 2   Plaintiff and the Class injury because they paid more for Defendant’s insurance than they
 3   should have paid according to the Policy.
 4          106.    Plaintiff and the Class have been injured by Defendant’s CPA violations in an
 5   amount to be determined at trial. Plaintiff seeks all damages available under CPA § 19.86.090,
 6   including actual damages, costs (including reasonable attorneys’ fees), and treble damages.
 7          107.    Defendant’s conduct affects the public interest as millions of consumers
 8   purchase pet insurance and rely on insurance companies’ representations—including
 9   Defendant’s representations. Plaintiff, the Class, consumers, and the public have a strong
10   interest in ensuring that insurance companies truthfully disclose the factors they consider in
11   rate-setting. Defendant’s false, misleading, unfair, and deceptive acts affected hundreds or
12   thousands of consumers by causing them to overpay for Defendant’s insurance.
13                                      X. PRAYER FOR RELIEF
14          WHEREFORE, Plaintiff and the Class pray for judgment as follows:
15          A.      Certifying this action for class treatment pursuant to Rule 23 of the Federal
16   Rules of Civil Procedure;
17          B.      Awarding Plaintiff and the Classes compensatory and consequential damages in
18   an amount to be proven at trial;
19          C.      Awarding Plaintiff and the Classes pre-judgment and post-judgment interest, as
20   well as attorneys’ fees and costs, at the maximum rate allowed by law;
21          D.      Issuing a declaration that Healthy Paws’ ongoing conduct asserted herein is in
22   material breach of the policies; and
23          E.      Awarding Plaintiff and the Class such other relief as this Court may deem just
24   and proper under the circumstances.
25

26

27
                                                                             TURKE & STRAUSS LLP
                                                                            936 North 34th Street, Suite 300
                                                                           Seattle, Washington 98103-8869
     CLASS ACTION COMPLAINT - 16                                         TEL. 608.237.1775  FAX 608.509.4423
                                                                                 www.turkestrauss.com
                Case 2:20-cv-00421 Document 1 Filed 03/19/20 Page 17 of 25



                                          XI. JURY DEMAND
 1
            Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff and the Classes
 2
     hereby demand a trial by jury as to all issues so triable.
 3

 4          RESPECTFULLY SUBMITTED AND DATED this 18th day of March, 2020.

 5                                             TURKE & STRAUSS LLP

 6                                             By:     /s/ Samuel J. Strauss, WSBA #46971
                                                     Samuel J. Strauss, WSBA #46971
 7
                                                     Email: sam@turkestrauss.com
 8                                                   936 North 34th Street, Suite 300
                                                     Seattle, Washington 98103-8869
 9                                                   Telephone: (608) 237-1775
                                                     Facsimile: (608) 509-4423
10
                                               Attorneys for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                             TURKE & STRAUSS LLP
                                                                            936 North 34th Street, Suite 300
                                                                           Seattle, Washington 98103-8869
     CLASS ACTION COMPLAINT - 17                                         TEL. 608.237.1775  FAX 608.509.4423
                                                                                 www.turkestrauss.com
Case 2:20-cv-00421 Document 1 Filed 03/19/20 Page 18 of 25




     — EXHIBIT A —
                         Case 2:20-cv-00421 Document 1 Filed 03/19/20 Page 19 of 25




                                                       WESTCHESTER FIRE INSURANCE COMPANY
                                     PET HEALTH INSURANCE POLICY
      Please read your Pet Health Insurance Policy carefully to determine the parties’ rights and duties and what is and
      is not covered. Some provisions in the policy limit or restrict coverage.
      Throughout this policy, the words you and your, refer to the policyholder (Pet Parent) shown in the Declarations
      Page.
      The words we, us and our, refer to the company providing this insurance.
      Words and phrases that appear in bold type have special meaning found in Section V. Definitions.

I.            INSURING AGREEMENT
          We rely on the statements you made in the application. Upon your payment of the premiums when due, we
          will provide coverage as specifically described in this policy for your pet as shown on the declarations
          page.
          Benefits are subject to terms, conditions, limitations and exclusions of this policy and to your responsibility
          for the coinsurance and deductible. Coverage is in effect at the time and date shown on the declarations
          page subject to the waiting periods described in II. EXCLUSIONS & LIMITATIONS 1) b., 1) c. and 1) d.
          1) WE COVER: Reimbursement of the cost incurred by you for medically necessary veterinary treatment
             recommended by your veterinarian for conditions covered by this policy. These costs will be covered
             when your pet:
              a. develops an illness, or
              b. has an injury as a result of an accident;
              during the coverage term.
              This policy shall not cover amounts charged by the treating veterinary clinic that are greater than the
              treating veterinary clinic’s standard or published charges.
          2) LIFETIME LIMIT: The maximum amount you may claim while coverage is in force with respect to any
             one pet for veterinary treatment over the lifetime of that pet. The Lifetime Limit is shown on the
             declarations page. Subject to the maximum lifetime limit, there are no limits per claim or per year.
          3) COINSURANCE: The portion you are required to pay for your pet’s veterinary treatment. Your pet’s
             coinsurance amount is shown on the pet schedule of the declarations page.
          4) DEDUCTIBLE: Your pet’s deductible is shown on the pet schedule of the declarations page. Your
             pet’s deductible shall apply once per coverage term.
          5) MONTHLY PREMIUM: Your monthly premium is set forth on your declarations page. Monthly
             premiums may change for all policyholders to reflect changes in the costs of veterinary medicine. We will
             notify you at least sixty (60) days in advance of such change.
          6) CHANGES TO YOUR COVERAGE: Your coverage, coinsurance, and deductible will not change due
             to your pet’s claims experience.

II.           EXCLUSIONS & LIMITATIONS
          1) GENERAL EXCLUSIONS
              We do not cover:
              a. Veterinary examination fees.




      LD-50812 (07/18)                                                                                         Page 1 of 7
                   Case 2:20-cv-00421 Document 1 Filed 03/19/20 Page 20 of 25



        b. Injury from an accident that occurs within the first fifteen (15) days following the pet policy effective
           date.
        c.   Illness that occurs or recurs within the first fifteen (15) days following the pet policy effective date.
        d. Illness related to hip dysplasia that occurs or recurs within the first twelve (12) months following the
           pet policy effective date.
        e. Conditions or complications that result from accidents that occur or illnesses that develop or
           redevelop within the first fifteen (15) days following the pet policy effective date.
    2) PRE-EXISTING CONDITIONS
        We do not cover pre-existing conditions.
    3) PREVENTIVE CARE EXCLUSIONS
        We do not cover:
        a. Spaying and neutering.
        b. Preventive healthcare including vaccinations or titer test, flea control, heartworm medication, de-
           worming, nail trim, and grooming.
        c.   Parasite control including but not limited to internal and external parasites for which readily available
             prophylactic treatments are available.
        d. Dental health care, however if injury to teeth is caused by an accident, we do cover the cost of
           extraction and/or reconstruction of damaged teeth.
        e. Anal gland expression.
    4) OTHER EXCLUSIONS
        We do not reimburse the costs, fees or expenses associated with:
        a. Injury or illness due to any intentional, neglectful or preventable act, including organized dog
           fighting, by you or a member of your household;
        b. Elective procedures, cosmetic procedures, preventive procedures including but not limited to:
             1. tail docking;
             2. ear cropping;
             3. de-clawing;
             4. micro-chipping;
             5. dew claw removal; or
             6. ear cleaning;
        c.   Boarding or transport expenses;
        d. Conditions arising from a specific activity if the same or a similar activity occurred prior to the pet
           policy effective date and displayed the propensity for the activity to recur and cause injury or
           illness to your pet;
        e. Future treatment for injury or conditions of a leg when cruciate ligament problems to any other leg
           existing prior to the pet policy effective date, have been identified, regardless of whether or not the
           new signs or symptoms are related to such cruciate ligament problems;
        f.   Diseases preventable by vaccines and prophylactic medications (such as heartworm, lice, internal
             parasites and fleas);
        g. Complications of conditions excluded or limited by this policy;




LD-50812 (07/18)                                                                                             Page 2 of 7
                          Case 2:20-cv-00421 Document 1 Filed 03/19/20 Page 21 of 25



               h. Abnormalities where clinical symptoms were apparent prior to the pet policy effective date. This
                  includes conditions that are detectable by a routine physical exam by your veterinarian;
               i.   Claims in any way arising from the lack of use and/or implementation of preventive healthcare
                    products and/or methods when such products and/or methods would be in accordance with generally
                    accepted veterinary standards. Routine healthcare includes: vaccinations, flea control, heartworm
                    medication, de-worming, dental care, ear plucking, grooming, and prudent regular care;
               j.   Special diets, foods, vitamins, grooming, nail trims, shampoo and bathing;
               k.   Any claim for loss from a nuclear incident as defined in the Nuclear Liability Act, nuclear explosion or
                    contamination by radioactive material;
               l.   Conditions arising from any specific activity if the same or similar activity occurs after you have
                    received written notice from us regarding the specific activity;
               m. Experimental or investigational treatment or medicine;
               n. Breeding or conditions relating to breeding, whelping, and queening;
               o. Diagnostic tests for conditions excluded by this policy;
               p. Diagnostic tests due to complications of conditions excluded or limited by this policy;
               q. Conditions caused by war or war activities whether war be declared or not. War activities include
                  civil war, insurrection, rebellion, or revolution or any act or condition incident of any of the foregoing;
               r.   Feeding, housing or exercise;
               s.   Training, therapy, medications or other methods or forms of behavioral modification;
               t.   Shipping or mailing costs unless associated with a covered compounded medication or diagnostic
                    tests.
           5) LIMITATIONS
               a. A pet less than six (6) years of age on the date of enrollment must have undergone a complete
                  clinical examination. The exam must have taken place either in the twelve (12) months prior to the
                  pet policy effective date, or within fifteen (15) days following the pet policy effective date. A pet
                  six (6) years of age or greater on the date of enrollment must have undergone a complete clinical
                  examination within thirty (30) days prior to the pet policy effective date, or within fifteen (15) days
                  following the pet policy effective date. Your failure to submit your pet to a complete clinical
                  examination may void the policy. If the policy is voided, the policy premium will be refunded.
               b. For pets six (6) years of age or greater on the date of enrollment, no coverage shall apply for illness
                  related to hip dysplasia.
               c.   For working pets, no coverage shall apply for any condition resulting from activities related to
                    racing, breeding, law enforcement, guarding or for any commercial use.
               d. We will not make any payments for any claims for which you are entitled to be paid under any other
                  insurance except for any additional sum which is payable over and above such other insurance.

III.           GENERAL CONDITIONS
           1) Premium is payable monthly by Direct Debit or by charge to your credit card, according to the option
              selected by you on the application. This policy is continued until cancelled, and will renew automatically
              each month as long as premium payments are current. When you have not paid the premium, we may
              cancel this policy. We will let you know at least twenty (20) days before the date cancellation takes
              effect. No coverage will be provided for any claim with a date of veterinary treatment between the
              premium due date and the cancellation date, unless the premium payments are current.
           2) You may cancel your policy by notifying us in writing via regular mail, fax or email at least fourteen (14)
              days in advance of your next premium payment.




       LD-50812 (07/18)                                                                                           Page 3 of 7
                         Case 2:20-cv-00421 Document 1 Filed 03/19/20 Page 22 of 25



          3) You must be the owner of each pet shown on the pet schedule. If the pet owner dies, becomes unable
             to care for any insured pet, or passes the ownership of any insured pet, the coverage will continue
             without interruption, if approved in writing by us, subject to all other terms and conditions of this policy.
          4) A pet is covered under this policy only while the pet is in the United States of America, or temporarily
             away in Canada.
          5) You must agree to implement all reasonable means possible in the care and protection of your pet. You
             further agree to protect your pet from aggravation or recurrence of the injury /or illness.
          6) This coverage is not transferable to other pets. All new pets are subject to a new application and your
             monthly payment will increase.
          7) You are entitled to increase the deductible or coinsurance amount applicable to your pet at any time.
             This request must be made in writing and will become effective the month following approval by us. You
             may apply to lower the deductible or coinsurance amount applicable to your pet provided you have not
             previously filed a claim with us for that pet. This request must be in writing and will become effective the
             month following approval by us.
          8) Notice of loss must be given by either you or your agent.
          9) The loss is payable within sixty days after completion of the claim form, unless applicable state law
             provides for a shorter period.
          10) In order to process a claim, you must allow us to contact your present and previous veterinarian(s) and
              provide us with the necessary authority to obtain any information we may require. In the event
              information relating to the history of the pet is missing or incomplete, the claim will not be processed. You
              must also agree to submit the pet to examination, if we require, by a veterinarian selected by us.
          11) In the event of any disagreement between you and us with regard to a claim, the matter will be referred
              to a veterinarian of ours. If the matter is not resolved, an independent third party veterinarian shall be
              appointed by us. This independent third party veterinarian’s decision shall be final and binding on all
              parties.
          12) Every action or proceeding against us for the recovery of any claim under or by virtue of this contract is
              absolutely barred unless commenced within one year after the loss or damage occurs or unless state law
              requires a longer period.

IV.           ADDITIONAL CONDITIONS
          1) MISREPRESENTATION AND FRAUD – This policy will be voided if you have concealed or
             misrepresented any material fact or circumstance concerning this insurance or the pet covered. We do
             not provide coverage, for an insured who has intentionally concealed or misrepresented any such facts
             or circumstances before or after a loss.
          2) CANCELLATION
              a. We may cancel this policy if we do not receive a monthly premium from you when the premium is
                 due. In such a case a written notice will be sent to you at your last email address known to us. We
                 will provide at least (20) days notice of our intent to cancel. The notice will be in accordance with the
                 provisions of III. GENERAL CONDITIONS 1). Otherwise, we may cancel this policy by providing you
                 at least ninety (90) days written notice.
              b. You may cancel this policy at any time by notifying us in writing via regular mail, fax or email. This is
                 in accordance with the provisions of III. GENERAL CONDITIONS 2).
          3) STATE LAW – When this policy’s provisions are in conflict with the statutes of the state in which this
             policy is issued, the provisions are amended to conform to such statutes.
          4) ENTIRE CONTRACT – This policy, the declarations page, and any attached endorsement constitutes
             the entire agreement between you and us.




      LD-50812 (07/18)                                                                                          Page 4 of 7
                    Case 2:20-cv-00421 Document 1 Filed 03/19/20 Page 23 of 25



     5) FREE LOOK PERIOD - If you are not satisfied with this policy within thirty (30) days of the Policy Effective
        Date, you may cancel your insurance. We will refund your premium in full, as long as you have not submitted
        a claim.

V.       DEFINITIONS
     The following defined words or phrases in the policy are printed in bold type and have the following
     meanings, unless a different meaning is described in a particular coverage or endorsement.
     1) Accident. An unexpected and unintended event.
     2) Clinical Examination. A thorough examination performed by a licensed and registered veterinarian
        encompassing all body systems of the pet. Examination can also be referred to as “full physical, physical
        consultation, full examination or veterinary examination.”
     3) Clinical Symptoms. Any manifested anomaly in, or deviation from the regular healthy state or function of
        a pet, including behavioral traits. Clinical Symptoms include any anomaly that is readily detectible by a
        thorough and complete clinical examination.
     4) Coinsurance. Your portion of the cost of insured veterinary treatment for your pet before any
        deductible is applied. Your pet’s coinsurance amount is shown as “Your Share” on the pet schedule of
        the declarations page.
     5) Condition. Any manifestations of clinical symptoms consistent with a diagnosis or diagnoses,
        regardless of the number of such symptoms or areas of the body affected.
     6) Coverage. The insurance protection described in this policy form and on the declarations page.
     7) Coverage Term. A twelve (12) month period that begins with the effective date of coverage and
        continues for each twelve (12) month period thereafter.
     8) Declarations Page. A written document comprising part of this policy, which identifies the insured, the
        policy number, and the insured pet schedule with the coverage options selected and Lifetime Limit
        provided.
     9) Deductible. The amount you must first pay with respect to the cost of insured veterinary treatment for
        your pet after your pet’s coinsurance portion has been applied.
     10) Dental Health Care. The care required to maintain dental hygiene for your pet. This includes cleaning,
         brushing, scaling, polishing, extractions and reconstructions.
     11) Diagnostic Tests. Tests used to determine the overall health of your pet. Diagnostic tests can be used
         as a way to detect certain abnormalities. It can also validate the current health of your pet, or help to
         evaluate an older pet more thoroughly before problems surface.
     12) Hospitalization. Charges for boarding your pet at a veterinary clinic as required by your veterinarian to
         deliver nursing care, administer medication to or monitor your pet.
     13) Illness. Sickness, disease or any other changes to your pet’s normal healthy state; or any condition
         other than your pet’s normal healthy state.
     14) Injury or Injuries. Physical harm or damage to your pet arising from normal activity or an accident.
     15) Medically Necessary. Medical services, supplies or treatments provided by a veterinarian to treat covered
         pets which are:
         a. consistent with symptoms or diagnosis;
         b. appropriate and meet generally accepted veterinary practice standards;
         c.   not primarily for the convenience of the pet parent, your veterinarian or other providers; and
         d. consistent with the most appropriate supply or level of services which can safely be provided to the pet.
     16) Medication. Any veterinary recommended medications prescribed by your veterinarian and approved
         by the Food and Drug Administration (FDA) for veterinary use.



 LD-50812 (07/18)                                                                                              Page 5 of 7
                   Case 2:20-cv-00421 Document 1 Filed 03/19/20 Page 24 of 25



    17) Neutering. Orchiectomy, or surgical removal of the testicles.
    18) Pet or Pets. A domestic cat or dog that is owned for companionship or as a help dog. Pet or Pets do not
        include a domestic cat or dog that is involved in activities other than companionship or helping, including,
        but not limited to, racing, breeding, law enforcement, guarding or commercial activities.
    19) Pet Parent. The owner of the pet, including owner’s spouse or partner.
    20) Pet Policy Effective Date. 12:01 a.m. of the day following the date you enroll your pet, as shown on the
        pet schedule of the declarations page, subject to the waiting periods as defined in II. EXCLUSIONS &
        LIMITATIONS 1) b., 1) c., and 1) d.
    21) Pet Schedule. The table shown on the declarations page that identifies the pet policy effective date,
        policy number and coverage options related to a specific insured pet.
    22) Policy. The terms and conditions and most recent declarations page that includes any endorsements that
        apply.
    23) Policy Effective Date. 12:01 a.m. of the day following the date Shown in the Declarations, subject to the
        waiting periods as defined in II. EXCLUSIONS & LIMITATIONS 1) b., 1) c., and 1) d.
    24) Pre-existing conditions means:
        a. Illness or condition which developed or redeveloped prior to the pet policy effective date;
        b. an injury, or recurrence of an injury, as a result of an accident that occurred prior to the pet policy
           effective date; or
        c.   any condition or complication resulting from an illness that developed, or any injury as a result of
             an accident that occurred prior to the pet policy effective date.
    25) Spaying. Ovariohysterectomy, or resection of the ovaries and uterus.
    26) Supplies. Any item that is medically necessary, as determined by the veterinarian, that is safe and
        effective for its intended use, and that omission would adversely affect the insured pet.
    27) Surgery or Surgeries. Any procedure that treats diseases or injuries by operative manual and
        instrumental treatment.
    28) Vaccination. The administration of an industry-recognized commercial vaccine by a registered licensed
        veterinarian. The vaccine must be in accordance with the manufacturer’s recommendations, following a
        complete clinical examination, for prevention of disease.
    29) Veterinarian. A properly licensed and registered veterinarian in active practice in the area where the pet
        is treated or examined. Veterinarian shall not include you or a member of your immediate family.
    30) Veterinary Examinations Fees. Fees charged for the professional opinion of a veterinarian. Also
        referred to as consultation, examination, referral, and recheck fees.
    31) Veterinary Treatment means:
        a. X-rays;
        b. Laboratory and diagnostic tests;
        c.   Medication;
        d. Surgeries;
        e. Supplies;
        f.   Hospitalization;
        g. Euthanasia; and
        h. Nursing care;
        provided by a licensed veterinarian and their staff under direct supervision.



LD-50812 (07/18)                                                                                          Page 6 of 7
                   Case 2:20-cv-00421 Document 1 Filed 03/19/20 Page 25 of 25



    32) Waiting Periods. 15 days from the Pet Policy Effective Date for accidents and illness and 12 months
        from the Pet Policy Effective Date for illness related to hip dysplasia.
    33) Working Pets. Any pet involved in activities other than companionship or helping, including, but not
        limited to, racing, breeding, law enforcement, guarding or for other commercial use.
    34) Your Pet. The dog or cat named in the pet schedule of the declarations page.




LD-50812 (07/18)                                                                                  Page 7 of 7
